     Case 5:18-cv-01400-JGB-SHK Document 42 Filed 08/20/19 Page 1 of 2 Page ID #:263




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11    INNOVATIVE NUTRACEUTICALS,                  No. 5:18−cv−01400−JGB−SHK
      LLC,
12
                 Plaintiff,                       ORDER EXTENDING UNITED
13                                                STATES OF AMERICA’S TIME TO
                        v.                        RESPOND TO SECOND AMENDED
14                                                COMPLAINT
      UNITED STATES OF AMERICA, et
15    al.,
16               Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                              1
     Case 5:18-cv-01400-JGB-SHK Document 42 Filed 08/20/19 Page 2 of 2 Page ID #:264




 1          Having received the parties’ STIPULATION TO EXTEND UNITED STATES
 2    OF AMERICA’S TIME TO RESPOND TO SECOND AMENDED COMPLAINT, and
 3    for good cause shown,
 4          IT IS HEREBY ORDERED THAT:
 5                a.     Defendant United States of America’s response to the SAC shall be
 6    due on or before September 27, 2019.
 7                b.     If Defendant United States of America responds to the SAC with a
 8    motion, Plaintiff’s opposition shall be due on or before October 21, 2019.
 9                c.     Defendant United States of America’s reply in support of a motion
10    filed in response to the SAC shall be due on or before November 4, 2019.
11                d.     The hearing on a motion filed by Defendant United States of America
12    in response to the SAC shall be held on Monday, November 18, 2019, at 9:00 a.m.
13
14     Dated: August 20, 2019
15
16                                             HONORABLE JESUS G. BERNAL
17                                             UNITED STATES DISTRICT JUDGE
18
19
       Presented by:
20
       NICOLA T. HANNA
21     United States Attorney
       DAVID M. HARRIS
22     Assistant United States Attorney
       Chief, Civil Division
23     JOANNE S. OSINOFF
       Assistant United States Attorney
24     Chief, General Civil Section
25        /s/
       DANIEL O. BLAU
26     Assistant United States Attorney
       Attorneys for Defendant United States of
27
       America
28
                                                  2
